DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 08-06-2021 has been considered.

Drawings
The drawings were received on 02-13-2020. These drawings are being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the grounds of non-statutory double patenting over claims 1-2, and 7 of co-pending Application No. 16/570,728. Although not every claim is identical, they are not patentably distinct from each other because they are coextensive in 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
CLAIM 1 of the instant application is anticipated by claims 1-2, and 7 of the co-pending application.
Claim 1 of the instant application claims; App#: 16/570,728 discloses:
	receiving from a detection node, of a plurality of detection nodes (App#: 16/570,728: receiving vehicle data from a vehicle of a plurality of vehicles [claim 1]), a detection message comprising detected vehicle information for a detected vehicle (App#: 16/570,728: obtaining collective vehicle data and vehicle parameters [claim 1]); obtaining nearby vehicle state information comprising information indicating position, speed, track, heading, or flight path for a plurality of nearby vehicles other than the detected vehicle (App#: 16/570,728: navigation information for the vehicle, imaging output data from the vehicle, and/or status/health data [claim 2]); performing an analysis of the detected vehicle information and the nearby vehicle state information to confirm a state of the detected vehicle (App#: 16/570,728: performing an analysis on the vehicle data, the collective vehicle data, and the vehicle parameters [claim 1]), or determine the detected vehicle to be an intruder vehicle (App#: 16/570,728: a reduction in a number of vehicles, an increase in vehicle spacing, and/or an obstacle is to be added to an obstacle database of the plurality of vehicles [claim 7]); and transmitting a message to a relevant vehicle from among the plurality of nearby vehicles, based on the analysis (App#: 16/570,728:  transmitting a status message to a service associated with the vehicle [claim 1]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 8, 13, 15, and 20 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “intruder vehicle”. The language as stated does not distinctly define what is meant by “intruder vehicle” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “intruder vehicle” will be interpreted as “a vehicle or obstacle at risk of collision with another vehicle”.
Claims 4, 11, and 18 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “collective state”. The language as stated does not distinctly define what is meant by “collective state” or its essential quality, and does not clearly 
Claims 4, 11, and 18 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “list of vehicles”. The language as stated does not distinctly define what is meant by “list of vehicles” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “list of vehicles” will be interpreted as “determining vehicle type, credentials, registration, or performance”.
Claims 8 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “a service”. The language as stated does not distinctly define what is meant by “a service” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “a service” will be interpreted as “voice over internet protocol (VoIP) services”.

Claim 2-3, 5, 7, 9-10, 12, 14, 16-17, and 19 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20210065566 A1) in view of Hawley (US 20200311602 A1).

REGARDING CLAIM 1, as best understood, Li teaches, receiving from a detection node, of a plurality of detection nodes (Li: [0034] a radio network controller (RNC), relay nodes, and the like; [FIG. 12-13, 18] receiving from a detection node, of a plurality of detection nodes can be observed.), a detection message comprising detected vehicle information for a detected vehicle (Li: [FIG. 12-13, 18] a detection message comprising detected vehicle information for a detected vehicle can be observed.); obtaining nearby vehicle state information comprising (Li: [0091] real-time information including position and status of each UAV operating in the airspace; [0125] FIG. 9 illustrates position and intent broadcasting. A position, velocity and intent broadcasting signal (PIBS) message for UAV may be used to report its current status at adaptive transmission powers, similar to manned aircrafts using ADS-B, for surrounding UAVs to track its trajectory.); performing an analysis of the detected vehicle information and the nearby vehicle state information to confirm a state of the detected vehicle (Li: [0133] The performance of UTM protocols and DAA protocols may determine the level of safety of the overall UAS operations; (also see ¶'s[0130-0132], [0154-0159], [0179], [0216])), or determine the detected vehicle to be an intruder vehicle (Li: [0085] UAV traffic may be exposed to collision risks, including manned aircraft collisions, collisions between UAVs, and collisions with people and objects on the ground; [0124] to avoid a potential collision risk between UAVs X and Y; [0131] FIG. 11 shows a cooperative DAA process in which both a UAV-1 and a UAV-2 send their PIBS messages and are tracked by each other. UAV-1 may know its own trajectory and may estimate the trajectory of UAV-2. If UAV-1 finds the closes point of approach (CPA) range is less than the protected volume (PV), it may predict a collision risk).
Li does not explicitly disclose, and transmitting a message to a relevant vehicle from among the plurality of nearby vehicles, based on the analysis.
However, in the same field of endeavor, Hawley teaches, “the online module 130 may be hosted by a service provider that can transmit alerts and/or recommendations to ATC or to individual aircraft” (Hawley: [0043]), for the benefit of communicating identified risk 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify methods of a mobile edge computing (mec) deployment for unmanned aerial system traffic management (utm) system applications disclosed by Li to include transmitting alerts taught by Hawley. One of ordinary skill in the art would have been motivated to make this modification in order to communicate identified risk encounters between two or more selected vehicles and communicating real-time data associated with a vehicle-of-interest to avoid vehicle collision in an airspace.

REGARDING CLAIM 2, Li in view of Hawley remain as applied above to claim 1, and further, Li teaches, the detection node includes a radar system (Li: [FIG. 2] ATM systems implicitly discloses "radar system".), an interrogator system (Li: [0088] The UTM may send requests and may receive decisions from the ATM. The UTM may provide the ATM with operational information and may notify the ATM of UAV deviations. The ATM may send UTM airspace status information including constraint notification, and may send directives to the UTM for specific airspace or operational events; [0091] The USS may receive operation requests from the UAS Operators and other real-time information including position and status of each UAV operating in the airspace; [FIG. 7] an interrogator system can be observed in section 2.), and a data link system (Li: [0035] The base stations 114a, 114b may communicate with one or more of the WTRUs 102a, 102b, 102c, 102d over an air interface 116, which may be any suitable wireless communication link (e.g., radio frequency (RF), microwave, centimeter wave, micrometer wave, infrared (IR), ultraviolet (UV), visible light, etc.). The air interface 116 may be established using any suitable radio access technology (RAT).), and the detection node is configured to: detect the presence of one of the plurality of vehicles by: controlling the radar system to scan for the presence of the one of plurality of vehicles (Li: [FIG. 2] ATM systems implicitly discloses "radar system".); and/or controlling the interrogator system to transmit interrogation messages (Li: [0088] The UTM may send requests and may receive decisions from the ATM. The UTM may provide the ATM with operational information and may notify the ATM of UAV deviations. The ATM may send UTM airspace status information including constraint notification, and may send directives to the UTM for specific airspace or operational events; [0091] The USS may receive operation requests from the UAS Operators and other real-time information including position and status of each UAV operating in the airspace; [FIG. 7] an interrogator system can be observed in section 2.), receive vehicle-sent interrogation messages (Li: [0088] The UTM may send requests and may receive decisions from the ATM. The UTM may provide the ATM with operational information and may notify the ATM of UAV deviations. The ATM may send UTM airspace status information including constraint notification, and may send directives to the UTM for specific airspace or operational events; [0091] The USS may receive operation requests from the UAS Operators and other real-time information including position and status of each UAV operating in the airspace; [FIG. 7] an interrogator system can be observed in section 2.), or receive vehicle-sent identification messages from the one of the plurality of vehicles (Li: [0088] The UTM may send requests and may receive decisions from the ATM. The UTM may provide the ATM with operational information and may notify the ATM of UAV deviations. The ATM may send UTM airspace status information including constraint notification, and may send directives to the UTM for specific airspace or operational events; [0091] The USS may receive operation requests from the UAS Operators and other real-time information including position and status of each UAV operating in the airspace; [FIG. 7] an interrogator system can be observed in section 2.); and in response to detecting the presence of the one of the plurality of vehicles, control the data link system to transmit the detection message (Li: [0088] The UTM may send requests and may receive decisions from the ATM. The UTM may provide the ATM with operational information and may notify the ATM of UAV deviations. The ATM may send UTM airspace status information including constraint notification, and may send directives to the UTM for specific airspace or operational events; [0091] The USS may receive operation requests from the UAS Operators and other real-time information including position and status of each UAV operating in the airspace; [FIG. 7] an interrogator system can be observed in section 2.).

REGARDING CLAIM 3, Li in view of Hawley remain as applied above to claim 1, and further, Li teaches, the obtaining the vehicle state information includes: extracting a node identifier from the detection message (Li: [0033] By way of example, the base stations 114a, 114b may be a base transceiver station (BTS), a NodeB, an eNode B (eNB), a Home Node B, a Home eNode B, a next generation NodeB, such as a gNode B (gNB), a new radio (NR) NodeB, a site controller, an access point (AP), a wireless router, and the like.); determining a location of the node based on the node identifier (Li: [0052] the WTRU 102 may receive location information over the air interface 116 from a base station (e.g., base stations 114a, 114b) and/or determine its location based on the timing of the signals being received from two or more nearby base stations. It will be appreciated that the WTRU 102 may acquire location information by way of any suitable location-determination method while remaining consistent with an embodiment.); obtaining the vehicle state information based on the location of the node (Li: [0052] the WTRU 102 may receive location information over the air interface 116 from a base station (e.g., base stations 114a, 114b) and/or determine its location based on the timing of the signals being received from two or more nearby base stations. It will be appreciated that the WTRU 102 may acquire location information by way of any suitable location-determination method while remaining consistent with an embodiment.).
In this case, a network comprising a home node is interpreted as implicitly disclosing "node identifier".

REGARDING CLAIM 4, as best understood, Li in view of Hawley remain as applied above to claim 3, and further, Li teaches, the obtaining the vehicle state information based on the location of the node includes: obtaining collective state vehicle information (Li: (see at least [0125] FIG. 9 illustrates position and intent broadcasting. A position, velocity and intent broadcasting signal (PIBS) message for UAV may be used to report its current status at adaptive transmission powers, similar to manned aircrafts using ADS-B, for surrounding UAVs to track its trajectory. The PIBS message from a UAV may also be received via an access network node in the broadcasting range and forwarded to an edge-UTM function deployed at MEC platform of the mobile operator network. The Edge-UTM function may also rebroadcast the received PIBS as PIBS-R (PIBS rebroadcast) so that Edge-UTM functions at other nodes may have a view of a larger airspace than its own coverage. In addition, the edge-UTM function may also reformat PIBS and transmit them as ADS-B directly to ATCs as shown. ADS-B ground stations may regenerate and transmit ADS-R to other manned ground stations that require such information; [0147] A detect and avoid (DAA) solution may be developed based on PIBS messages over the V2V broadcasting channel. Every UAV may broadcast its position, velocity, and/or intent of flight in the PIBS messages. A UAV may predict collision risks to the nearby UAVs based on the trajectory estimations using the data collected from the PIBS messages; [0160] The edge-DAA may provide a group RA process interval. The UAV status data collection may be a continuing process but the collision avoidance RA process may be periodic and the RA-PIBS may be sent periodically as shown in FIG. 17. At each time interval t=iT.sub.RA, the edge-DAA may generate a new group RA for collision risks with T.sub.CPA falling a moving window [iT.sub.RA+T.sub.g0, iT.sub.RA+T.sub.g1]. T.sub.RA may be a value chosen between [T.sub.g0, T.sub.g1].)), the collective state vehicle information including vehicle positioning data for a second plurality of vehicles (Li: [0091] real-time information including position and status of each UAV operating in the airspace; [0125] FIG. 9 illustrates position and intent broadcasting. A position, velocity and intent broadcasting signal (PIBS) message for UAV may be used to report its current status at adaptive transmission powers, similar to manned aircrafts using ADS-B, for surrounding UAVs to track its trajectory.); determining a list of vehicles of the second plurality of vehicles based on the collective vehicle state information and the location of the node, the list of vehicles corresponding to the plurality of vehicles (Li: [0143] ...PIBS Message Format PIBS Msg Type Source ID…;[0224] Priority may be based on a unique identifier. For example, a UAV may be prioritized by vehicle identification number (VIN). A VIN may be unique (e.g., a VIN may be assigned to a specific UAV by the manufacturer). UAV priority in a conflict on RAs may be based on a VIN, considering one or more of the following factors: the type and class of the UAV (e.g., which may be encoded in the VIN); the remaining sub-string in the VIN; and a randomized value. [0225] A priority value may be implemented and may be expressed as PR1=[F(type/class), Hash(ID sub-string+time)]. The function F( ) may map a type/class to a value of priority. A mapping may be dynamically assigned and may be based on, for example, mission types. An ID-based priority may be independent of the status of the real-time UAS operation and the collision risks. An ID-based priority may depend on dynamic rules. For example, type-1 may have a higher priority than type-2 in one instance, and in another instance, type-2 may have a higher priority than type-1.); and filtering the collective vehicle state information based on the list to obtain the vehicle state information (Li: [0224] Priority may be based on a unique identifier. For example, a UAV may be prioritized by vehicle identification number (VIN). A VIN may be unique (e.g., a VIN may be assigned to a specific UAV by the manufacturer). UAV priority in a conflict on RAs may be based on a VIN, considering one or more of the following factors: the type and class of the UAV (e.g., which may be encoded in the VIN); the remaining sub-string in the VIN; and a randomized value. [0225] A priority value may be implemented and may be expressed as PR1=[F(type/class), Hash(ID sub-string+time)]. The function F( ) may map a type/class to a value of priority. A mapping may be dynamically assigned and may be based on, for example, mission types. An ID-based priority may be independent of the status of the real-time UAS operation and the collision risks. An ID-based priority may depend on dynamic rules. For example, type-1 may have a higher priority than type-2 in one instance, and in another instance, type-2 may have a higher priority than type-1.).
In this case, a method with “real-time information including position and status of each UAV operating in the airspace [0091]” and “FIG. 9 illustrates position and intent broadcasting. A position, velocity and intent broadcasting signal (PIBS) message for UAV may be used to report its current status at adaptive transmission powers, similar to manned aircrafts using ADS-B, for surrounding UAVs to track its trajectory [0125]” is interpreted as capable of duplicating/replicating/reproducing/repeating all disclosed teachings.
In this case, “priority” is interpreted as “filtering”.

REGARDING CLAIM 8, as best understood, Li teaches, a plurality of detection nodes (Li: [0034] a radio network controller (RNC), relay nodes, and the like; [FIG. 12-13, 18] receiving from a detection node, of a plurality of detection nodes can be observed.); and a service (Li: [0042] voice over internet protocol (VoIP) services), the service including: a memory storing instructions, and a processor executing the instructions to perform a process (Li: [0253] ...the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor. Examples of computer-readable media include electronic signals (transmitted over wired or wireless connections) and computer-readable storage media. Examples of computer-readable storage media include, but are not limited to, a read only memory (ROM), a random access memory (RAM), a register, cache memory, semiconductor memory devices, magnetic media such as internal hard disks and removable disks, magneto-optical media, and optical media such as CD-ROM disks, and digital versatile disks (DVDs). A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station, RNC, or any host computer.), the process including: receiving from a detection node, of a plurality of detection nodes (Li: [0034] a radio network controller (RNC), relay nodes, and the like; [FIG. 12-13, 18] receiving from a detection node, of a plurality of detection nodes can be observed.), a detection message comprising detected vehicle information for a detected vehicle (Li: [FIG. 12-13, 18] a detection message comprising detected vehicle information for a detected vehicle can be observed.); obtaining nearby vehicle state information comprising information indicating position, speed, track, heading, or flight path for a plurality of nearby vehicles other than the detected vehicle (Li: [0091] real-time information including position and status of each UAV operating in the airspace; [0125] FIG. 9 illustrates position and intent broadcasting. A position, velocity and intent broadcasting signal (PIBS) message for UAV may be used to report its current status at adaptive transmission powers, similar to manned aircrafts using ADS-B, for surrounding UAVs to track its trajectory.); performing an analysis of the detected vehicle information and the nearby vehicle state information to confirm a state of the detected vehicle, or determine the detected vehicle to be an intruder vehicle (Li: [0133] The performance of UTM protocols and DAA protocols may determine the level of safety of the overall UAS operations; (also see ¶'s[0130-0132], [0154-0159], [0179], [0216]); [0085] UAV traffic may be exposed to collision risks, including manned aircraft collisions, collisions between UAVs, and collisions with people and objects on the ground; [0124] to avoid a potential collision risk between UAVs X and Y; [0131] FIG. 11 shows a cooperative DAA process in which both a UAV-1 and a UAV-2 send their PIBS messages and are tracked by each other. UAV-1 may know its own trajectory and may estimate the trajectory of UAV-2. If UAV-1 finds the closes point of approach (CPA) range is less than the protected volume (PV), it may predict a collision risk).
Li does not explicitly disclose, transmitting a message to a relevant vehicle from among the plurality of nearby vehicles, based on the analysis.
However, in the same field of endeavor, Hawley teaches, “the online module 130 may be hosted by a service provider that can transmit alerts and/or recommendations to ATC or to individual aircraft” (Hawley: [0043]), for the benefit of communicating identified risk encounters between two or more selected vehicles and communicating real-time data associated with a vehicle-of-interest to avoid vehicle collision in an airspace.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify methods of a mobile edge computing (mec) deployment for unmanned aerial system traffic management (utm) system applications disclosed by Li to include transmitting alerts taught by Hawley. One of ordinary skill in the art would have been motivated to make this modification in order to communicate identified risk encounters between two or more selected vehicles and communicating real-time data associated with a vehicle-of-interest to avoid vehicle collision in an airspace.

REGARDING CLAIM 9, Li in view of Hawley remain as applied above to claim 8, and further, Li teaches, the detection node includes a radar system (Li: [FIG. 2] ATM systems implicitly discloses "radar system".), an interrogator system (Li: [0088] The UTM may send requests and may receive decisions from the ATM. The UTM may provide the ATM with operational information and may notify the ATM of UAV deviations. The ATM may send UTM airspace status information including constraint notification, and may send directives to the UTM for specific airspace or operational events; [0091] The USS may receive operation requests from the UAS Operators and other real-time information including position and status of each UAV operating in the airspace; [FIG. 7] an interrogator system can be observed in section 2.), and a data link system (Li: [0035] The base stations 114a, 114b may communicate with one or more of the WTRUs 102a, 102b, 102c, 102d over an air interface 116, which may be any suitable wireless communication link (e.g., radio frequency (RF), microwave, centimeter wave, micrometer wave, infrared (IR), ultraviolet (UV), visible light, etc.). The air interface 116 may be established using any suitable radio access technology (RAT).), and the detection node is configured to: detect the presence of one of the plurality of vehicles by: controlling the radar system to scan for the presence of the one of plurality of vehicles (Li: [FIG. 2] ATM systems implicitly discloses "radar system".); and/or controlling the interrogator system to transmit interrogation messages (Li: [0088] The UTM may send requests and may receive decisions from the ATM. The UTM may provide the ATM with operational information and may notify the ATM of UAV deviations. The ATM may send UTM airspace status information including constraint notification, and may send directives to the UTM for specific airspace or operational events; [0091] The USS may receive operation requests from the UAS Operators and other real-time information including position and status of each UAV operating in the airspace; [FIG. 7] an interrogator system can be observed in section 2.), receive vehicle-sent interrogation messages (Li: [0088] The UTM may send requests and may receive decisions from the ATM. The UTM may provide the ATM with operational information and may notify the ATM of UAV deviations. The ATM may send UTM airspace status information including constraint notification, and may send directives to the UTM for specific airspace or operational events; [0091] The USS may receive operation requests from the UAS Operators and other real-time information including position and status of each UAV operating in the airspace; [FIG. 7] an interrogator system can be observed in section 2.), or receive vehicle-sent identification messages from the one of the plurality of vehicles (Li: [0088] The UTM may send requests and may receive decisions from the ATM. The UTM may provide the ATM with operational information and may notify the ATM of UAV deviations. The ATM may send UTM airspace status information including constraint notification, and may send directives to the UTM for specific airspace or operational events; [0091] The USS may receive operation requests from the UAS Operators and other real-time information including position and status of each UAV operating in the airspace; [FIG. 7] an interrogator system can be observed in section 2.); control the data link system to transmit the detection message (Li: [0088] The UTM may send requests and may receive decisions from the ATM. The UTM may provide the ATM with operational information and may notify the ATM of UAV deviations. The ATM may send UTM airspace status information including constraint notification, and may send directives to the UTM for specific airspace or operational events; [0091] The USS may receive operation requests from the UAS Operators and other real-time information including position and status of each UAV operating in the airspace; [FIG. 7] an interrogator system can be observed in section 2.).

REGARDING CLAIM 10, Li in view of Hawley remain as applied above to claim 9, and further, Li teaches, extracting a node identifier from the detection message (Li: [0033] By way of example, the base stations 114a, 114b may be a base transceiver station (BTS), a NodeB, an eNode B (eNB), a Home Node B, a Home eNode B, a next generation NodeB, such as a gNode B (gNB), a new radio (NR) NodeB, a site controller, an access point (AP), a wireless router, and the like.); determining a location of the node based on the node identifier (Li: [0052] the WTRU 102 may receive location information over the air interface 116 from a base station (e.g., base stations 114a, 114b) and/or determine its location based on the timing of the signals being received from two or more nearby base stations. It will be appreciated that the WTRU 102 may acquire location information by way of any suitable location-determination method while remaining consistent with an embodiment.); obtaining the vehicle state information based on the location of the node (Li: [0052] the WTRU 102 may receive location information over the air interface 116 from a base station (e.g., base stations 114a, 114b) and/or determine its location based on the timing of the signals being received from two or more nearby base stations. It will be appreciated that the WTRU 102 may acquire location information by way of any suitable location-determination method while remaining consistent with an embodiment.).
In this case, a network comprising a home node is interpreted as implicitly disclosing "node identifier".

REGARDING CLAIM 11, as best understood, Li in view of Hawley remain as applied above to claim 10, and further, Li teaches, obtaining collective state vehicle information (Li: (see at least [0125] FIG. 9 illustrates position and intent broadcasting. A position, velocity and intent broadcasting signal (PIBS) message for UAV may be used to report its current status at adaptive transmission powers, similar to manned aircrafts using ADS-B, for surrounding UAVs to track its trajectory. The PIBS message from a UAV may also be received via an access network node in the broadcasting range and forwarded to an edge-UTM function deployed at MEC platform of the mobile operator network. The Edge-UTM function may also rebroadcast the received PIBS as PIBS-R (PIBS rebroadcast) so that Edge-UTM functions at other nodes may have a view of a larger airspace than its own coverage. In addition, the edge-UTM function may also reformat PIBS and transmit them as ADS-B directly to ATCs as shown. ADS-B ground stations may regenerate and transmit ADS-R to other manned ground stations that require such information; [0147] A detect and avoid (DAA) solution may be developed based on PIBS messages over the V2V broadcasting channel. Every UAV may broadcast its position, velocity, and/or intent of flight in the PIBS messages. A UAV may predict collision risks to the nearby UAVs based on the trajectory estimations using the data collected from the PIBS messages; [0160] The edge-DAA may provide a group RA process interval. The UAV status data collection may be a continuing process but the collision avoidance RA process may be periodic and the RA-PIBS may be sent periodically as shown in FIG. 17. At each time interval t=iT.sub.RA, the edge-DAA may generate a new group RA for collision risks with T.sub.CPA falling a moving window [iT.sub.RA+T.sub.g0, iT.sub.RA+T.sub.g1]. T.sub.RA may be a value chosen between [T.sub.g0, T.sub.g1].)), the collective state vehicle information including vehicle positioning data for a second plurality of vehicles (Li: [0091] real-time information including position and status of each UAV operating in the airspace; [0125] FIG. 9 illustrates position and intent broadcasting. A position, velocity and intent broadcasting signal (PIBS) message for UAV may be used to report its current status at adaptive transmission powers, similar to manned aircrafts using ADS-B, for surrounding UAVs to track its trajectory.); determining a list of vehicles of the second plurality of vehicles based on the collective vehicle state information and the location of the node (Li: [0143] ...PIBS Message Format PIBS Msg Type Source ID…;[0224] Priority may be based on a unique identifier. For example, a UAV may be prioritized by vehicle identification number (VIN). A VIN may be unique (e.g., a VIN may be assigned to a specific UAV by the manufacturer). UAV priority in a conflict on RAs may be based on a VIN, considering one or more of the following factors: the type and class of the UAV (e.g., which may be encoded in the VIN); the remaining sub-string in the VIN; and a randomized value. [0225] A priority value may be implemented and may be expressed as PR1=[F(type/class), Hash(ID sub-string+time)]. The function F( ) may map a type/class to a value of priority. A mapping may be dynamically assigned and may be based on, for example, mission types. An ID-based priority may be independent of the status of the real-time UAS operation and the collision risks. An ID-based priority may depend on dynamic rules. For example, type-1 may have a higher priority than type-2 in one instance, and in another instance, type-2 may have a higher priority than type-1.), the list of vehicles corresponding to the plurality of vehicles; and filtering the collective vehicle state information based on the list to obtain the vehicle state information (Li: [0224] Priority may be based on a unique identifier. For example, a UAV may be prioritized by vehicle identification number (VIN). A VIN may be unique (e.g., a VIN may be assigned to a specific UAV by the manufacturer). UAV priority in a conflict on RAs may be based on a VIN, considering one or more of the following factors: the type and class of the UAV (e.g., which may be encoded in the VIN); the remaining sub-string in the VIN; and a randomized value. [0225] A priority value may be implemented and may be expressed as PR1=[F(type/class), Hash(ID sub-string+time)]. The function F( ) may map a type/class to a value of priority. A mapping may be dynamically assigned and may be based on, for example, mission types. An ID-based priority may be independent of the status of the real-time UAS operation and the collision risks. An ID-based priority may depend on dynamic rules. For example, type-1 may have a higher priority than type-2 in one instance, and in another instance, type-2 may have a higher priority than type-1.).
In this case, a method with “real-time information including position and status of each UAV operating in the airspace [0091]” and “FIG. 9 illustrates position and intent broadcasting. A position, velocity and intent broadcasting signal (PIBS) message for UAV may be used to report its current status at adaptive transmission powers, similar to manned aircrafts using ADS-B, for surrounding UAVs to track its trajectory [0125]” is interpreted as capable of duplicating/replicating/reproducing/repeating all disclosed teachings.

REGARDING CLAIM 15, as best understood, Li teaches, receiving from a detection node, of a plurality of detection nodes (Li: [0034] a radio network controller (RNC), relay nodes, and the like; [FIG. 12-13, 18] receiving from a detection node, of a plurality of detection nodes can be observed.), a detection message comprising detected vehicle information for a detected vehicle (Li: [FIG. 12-13, 18] a detection message comprising detected vehicle information for a detected vehicle can be observed.); obtaining nearby vehicle state information comprising information indicating position, speed, track, heading, or flight path for a plurality of nearby (Li: [0091] real-time information including position and status of each UAV operating in the airspace; [0125] FIG. 9 illustrates position and intent broadcasting. A position, velocity and intent broadcasting signal (PIBS) message for UAV may be used to report its current status at adaptive transmission powers, similar to manned aircrafts using ADS-B, for surrounding UAVs to track its trajectory.); performing an analysis of the detected vehicle information and the nearby vehicle state information to confirm a state of the detected vehicle, or determine the detected vehicle to be an intruder vehicle (Li: [0133] The performance of UTM protocols and DAA protocols may determine the level of safety of the overall UAS operations; (also see ¶'s[0130-0132], [0154-0159], [0179], [0216]); [0085] UAV traffic may be exposed to collision risks, including manned aircraft collisions, collisions between UAVs, and collisions with people and objects on the ground; [0124] to avoid a potential collision risk between UAVs X and Y; [0131] FIG. 11 shows a cooperative DAA process in which both a UAV-1 and a UAV-2 send their PIBS messages and are tracked by each other. UAV-1 may know its own trajectory and may estimate the trajectory of UAV-2. If UAV-1 finds the closes point of approach (CPA) range is less than the protected volume (PV), it may predict a collision risk).
Li does not explicitly disclose, transmitting a message to a relevant vehicle from among the plurality of nearby vehicles, based on the analysis.
However, in the same field of endeavor, Hawley teaches, “the online module 130 may be hosted by a service provider that can transmit alerts and/or recommendations to ATC or to individual aircraft” (Hawley: [0043]), for the benefit of communicating identified risk 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify methods of a mobile edge computing (mec) deployment for unmanned aerial system traffic management (utm) system applications disclosed by Li to include transmitting alerts taught by Hawley. One of ordinary skill in the art would have been motivated to make this modification in order to communicate identified risk encounters between two or more selected vehicles and communicating real-time data associated with a vehicle-of-interest to avoid vehicle collision in an airspace.

REGARDING CLAIM 16, Li in view of Hawley remain as applied above to claim 15, and further, Li teaches, the detection node includes a radar system (Li: [FIG. 2] ATM systems implicitly discloses "radar system".), an interrogator system (Li: [0088] The UTM may send requests and may receive decisions from the ATM. The UTM may provide the ATM with operational information and may notify the ATM of UAV deviations. The ATM may send UTM airspace status information including constraint notification, and may send directives to the UTM for specific airspace or operational events; [0091] The USS may receive operation requests from the UAS Operators and other real-time information including position and status of each UAV operating in the airspace; [FIG. 7] an interrogator system can be observed in section 2.), and a data link system (Li: [0035] The base stations 114a, 114b may communicate with one or more of the WTRUs 102a, 102b, 102c, 102d over an air interface 116, which may be any suitable wireless communication link (e.g., radio frequency (RF), microwave, centimeter wave, micrometer wave, infrared (IR), ultraviolet (UV), visible light, etc.). The air interface 116 may be established using any suitable radio access technology (RAT).), and the detection node is configured to: detect the presence of one of the plurality of vehicles by: controlling the radar system to scan for the presence of the one of plurality of vehicles (Li: [FIG. 2] ATM systems implicitly discloses "radar system".); and/or controlling the interrogator system to transmit interrogation messages (Li: [0088] The UTM may send requests and may receive decisions from the ATM. The UTM may provide the ATM with operational information and may notify the ATM of UAV deviations. The ATM may send UTM airspace status information including constraint notification, and may send directives to the UTM for specific airspace or operational events; [0091] The USS may receive operation requests from the UAS Operators and other real-time information including position and status of each UAV operating in the airspace; [FIG. 7] an interrogator system can be observed in section 2.), receive vehicle-sent interrogation messages (Li: [0088] The UTM may send requests and may receive decisions from the ATM. The UTM may provide the ATM with operational information and may notify the ATM of UAV deviations. The ATM may send UTM airspace status information including constraint notification, and may send directives to the UTM for specific airspace or operational events; [0091] The USS may receive operation requests from the UAS Operators and other real-time information including position and status of each UAV operating in the airspace; [FIG. 7] an interrogator system can be observed in section 2.), or receive vehicle-sent identification messages from the one of the plurality of vehicles (Li: [0088] The UTM may send requests and may receive decisions from the ATM. The UTM may provide the ATM with operational information and may notify the ATM of UAV deviations. The ATM may send UTM airspace status information including constraint notification, and may send directives to the UTM for specific airspace or operational events; [0091] The USS may receive operation requests from the UAS Operators and other real-time information including position and status of each UAV operating in the airspace; [FIG. 7] an interrogator system can be observed in section 2.); and in response to detecting the presence of the one of the plurality of vehicles, control the data link system to transmit the detection message (Li: [0088] The UTM may send requests and may receive decisions from the ATM. The UTM may provide the ATM with operational information and may notify the ATM of UAV deviations. The ATM may send UTM airspace status information including constraint notification, and may send directives to the UTM for specific airspace or operational events; [0091] The USS may receive operation requests from the UAS Operators and other real-time information including position and status of each UAV operating in the airspace; [FIG. 7] an interrogator system can be observed in section 2.).

REGARDING CLAIM 17, Li in view of Hawley remain as applied above to claim 15, and further, Li teaches, the obtaining the vehicle state information includes: extracting a node identifier from the detection message (Li: [0033] By way of example, the base stations 114a, 114b may be a base transceiver station (BTS), a NodeB, an eNode B (eNB), a Home Node B, a Home eNode B, a next generation NodeB, such as a gNode B (gNB), a new radio (NR) NodeB, a site controller, an access point (AP), a wireless router, and the like.); determining a location of the node based on the node identifier (Li: [0052] the WTRU 102 may receive location information over the air interface 116 from a base station (e.g., base stations 114a, 114b) and/or determine its location based on the timing of the signals being received from two or more nearby base stations. It will be appreciated that the WTRU 102 may acquire location information by way of any suitable location-determination method while remaining consistent with an embodiment.); obtaining the vehicle state information based on the location of the node (Li: [0052] the WTRU 102 may receive location information over the air interface 116 from a base station (e.g., base stations 114a, 114b) and/or determine its location based on the timing of the signals being received from two or more nearby base stations. It will be appreciated that the WTRU 102 may acquire location information by way of any suitable location-determination method while remaining consistent with an embodiment.).
In this case, a network comprising a home node is interpreted as implicitly disclosing "node identifier".

REGARDING CLAIM 18, as best understood, Li in view of Hawley remain as applied above to claim 17, and further, Li teaches, the obtaining the vehicle state information based on the location of the node includes: obtaining collective state vehicle information (Li: (see at least [0125] FIG. 9 illustrates position and intent broadcasting. A position, velocity and intent broadcasting signal (PIBS) message for UAV may be used to report its current status at adaptive transmission powers, similar to manned aircrafts using ADS-B, for surrounding UAVs to track its trajectory. The PIBS message from a UAV may also be received via an access network node in the broadcasting range and forwarded to an edge-UTM function deployed at MEC platform of the mobile operator network. The Edge-UTM function may also rebroadcast the received PIBS as PIBS-R (PIBS rebroadcast) so that Edge-UTM functions at other nodes may have a view of a larger airspace than its own coverage. In addition, the edge-UTM function may also reformat PIBS and transmit them as ADS-B directly to ATCs as shown. ADS-B ground stations may regenerate and transmit ADS-R to other manned ground stations that require such information; [0147] A detect and avoid (DAA) solution may be developed based on PIBS messages over the V2V broadcasting channel. Every UAV may broadcast its position, velocity, and/or intent of flight in the PIBS messages. A UAV may predict collision risks to the nearby UAVs based on the trajectory estimations using the data collected from the PIBS messages; [0160] The edge-DAA may provide a group RA process interval. The UAV status data collection may be a continuing process but the collision avoidance RA process may be periodic and the RA-PIBS may be sent periodically as shown in FIG. 17. At each time interval t=iT.sub.RA, the edge-DAA may generate a new group RA for collision risks with T.sub.CPA falling a moving window [iT.sub.RA+T.sub.g0, iT.sub.RA+T.sub.g1]. T.sub.RA may be a value chosen between [T.sub.g0, T.sub.g1].)), the collective state vehicle information including vehicle positioning data for a second plurality of vehicles (Li: [0091] real-time information including position and status of each UAV operating in the airspace; [0125] FIG. 9 illustrates position and intent broadcasting. A position, velocity and intent broadcasting signal (PIBS) message for UAV may be used to report its current status at adaptive transmission powers, similar to manned aircrafts using ADS-B, for surrounding UAVs to track its trajectory.); determining a list of vehicles of the second plurality of vehicles based on the collective vehicle state information and the location of the node (Li: [0143] ...PIBS Message Format PIBS Msg Type Source ID…;[0224] Priority may be based on a unique identifier. For example, a UAV may be prioritized by vehicle identification number (VIN). A VIN may be unique (e.g., a VIN may be assigned to a specific UAV by the manufacturer). UAV priority in a conflict on RAs may be based on a VIN, considering one or more of the following factors: the type and class of the UAV (e.g., which may be encoded in the VIN); the remaining sub-string in the VIN; and a randomized value. [0225] A priority value may be implemented and may be expressed as PR1=[F(type/class), Hash(ID sub-string+time)]. The function F( ) may map a type/class to a value of priority. A mapping may be dynamically assigned and may be based on, for example, mission types. An ID-based priority may be independent of the status of the real-time UAS operation and the collision risks. An ID-based priority may depend on dynamic rules. For example, type-1 may have a higher priority than type-2 in one instance, and in another instance, type-2 may have a higher priority than type-1.), the list of vehicles corresponding to the plurality of vehicles; and filtering the collective vehicle state information based on the list to obtain the vehicle state information (Li: [0224] Priority may be based on a unique identifier. For example, a UAV may be prioritized by vehicle identification number (VIN). A VIN may be unique (e.g., a VIN may be assigned to a specific UAV by the manufacturer). UAV priority in a conflict on RAs may be based on a VIN, considering one or more of the following factors: the type and class of the UAV (e.g., which may be encoded in the VIN); the remaining sub-string in the VIN; and a randomized value. [0225] A priority value may be implemented and may be expressed as PR1=[F(type/class), Hash(ID sub-string+time)]. The function F( ) may map a type/class to a value of priority. A mapping may be dynamically assigned and may be based on, for example, mission types. An ID-based priority may be independent of the status of the real-time UAS operation and the collision risks. An ID-based priority may depend on dynamic rules. For example, type-1 may have a higher priority than type-2 in one instance, and in another instance, type-2 may have a higher priority than type-1.).
In this case, a method with “real-time information including position and status of each UAV operating in the airspace [0091]” and “FIG. 9 illustrates position and intent broadcasting. A position, velocity and intent broadcasting signal (PIBS) message for UAV may be used to report its current status at adaptive transmission powers, similar to manned aircrafts using ADS-B, for surrounding UAVs to track its trajectory [0125]” is interpreted as capable of duplicating/replicating/reproducing/repeating all disclosed teachings.

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20210065566 A1) in view of Hawley (US 20200311602 A1) as applied to claims 1, 8, and 15 above, and further in view of Trundle (US 20170092138 A1).

REGARDING CLAIM 5, Li in view of Hawley remain as applied above to claim 4, and further, Li teaches, extracting a vehicle identification number (ID) for the detected vehicle from the detection message (Li: [0224] Priority may be based on a unique identifier. For example, a UAV may be prioritized by vehicle identification number (VIN). A VIN may be unique (e.g., a VIN may be assigned to a specific UAV by the manufacturer). UAV priority in a conflict on RAs may be based on a VIN, considering one or more of the following factors: the type and class of the UAV (e.g., which may be encoded in the VIN); the remaining sub-string in the VIN; and a randomized value. [0225] A priority value may be implemented and may be expressed as PR1=[F(type/class), Hash(ID sub-string+time)]. The function F( ) may map a type/class to a value of priority. A mapping may be dynamically assigned and may be based on, for example, mission types. An ID-based priority may be independent of the status of the real-time UAS operation and the collision risks. An ID-based priority may depend on dynamic rules. For example, type-1 may have a higher priority than type-2 in one instance, and in another instance, type-2 may have a higher priority than type-1.); determining whether the detected vehicle is a known vehicle based on the vehicle ID (Li: [FIG. 2] see "USER CREDENTIALS" and "VEHICLE REGISTRATION"; (also see ¶'s[0224-0225] Priority may be based on a unique identifier….)); in response to determining the vehicle is a known vehicle, performing a known vehicle process (Li: [0224] Priority may be based on a unique identifier. For example, a UAV may be prioritized by vehicle identification number (VIN). A VIN may be unique (e.g., a VIN may be assigned to a specific UAV by the manufacturer). UAV priority in a conflict on RAs may be based on a VIN, considering one or more of the following factors: the type and class of the UAV (e.g., which may be encoded in the VIN); the remaining sub-string in the VIN; and a randomized value. [0225] A priority value may be implemented and may be expressed as PR1=[F(type/class), Hash(ID sub-string+time)]. The function F( ) may map a type/class to a value of priority. A mapping may be dynamically assigned and may be based on, for example, mission types. An ID-based priority may be independent of the status of the real-time UAS operation and the collision risks. An ID-based priority may depend on dynamic rules. For example, type-1 may have a higher priority than type-2 in one instance, and in another instance, type-2 may have a higher priority than type-1.).
Li does not explicitly recite the terminology "determining whether the detected vehicle is a known vehicle based on the vehicle ID". However, Li does disclose a database containing 
Li in view of Hawley does not explicitly disclose, in response to determining the vehicle is not a known vehicle, performing an unknown vehicle process.
However, in the same field of endeavor, Trundle teaches, “The drone detector 128 may generate a signature for the unidentified drone device 170. The drone detector 128 may search a database of authorized drones in order to determine if the generated signature is included in the database of authorized drone signatures. In this instance, the drone detector 128 may determine that the unidentified drone device 170 is an unauthorized drone, based at least in part, on a determination of whether the generated signature that is associated with the unidentified drone device is (or is not) included in a database of authorized drone device signatures” (Trundle: [0034]), for the benefit of identifying unmanned aerial vehicles (UAVs) such as drone devices that pose public safety and privacy concerns to users when the drone devices are used to collect unauthorized aerial surveillance without consent.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a methods of a mobile edge computing (mec) deployment for unmanned aerial system traffic management (utm) system applications disclosed by a modified Li to identifying unknown aircraft taught by Trundle. One of ordinary skill in the art would have been motivated to make this modification in order to identify unmanned aerial vehicles (UAVs) such as drone devices that pose public safety and privacy 

REGARDING CLAIM 6, as best understood, Li in view of Hawley and Trundle remain as applied above to claim 5, and further, Li teaches, comparing the vehicle information to the vehicle state information (Li: [0145] As shown in Table 3, an RA-IE may contain a destination UAV's ID and a collision risk information element (RISK-IE), which refers to a given risk.); determining whether the detected vehicle is within a first threshold envelope of any vehicle of the vehicle state information, and/or within the first threshold envelope of a flight path for any vehicle of the vehicle state information (Li: [0146] As shown in Table 4, a collision risk may be identified by the time and position of the CPA (i.e., the 4D coordinate of a collision risk). If the 4D coordinate of the CPA for two risks estimated by two UAVs are within a given distance, for example, less than the protected volume (PV), they may be considered as the same risk. The RISK-IE may also include the pair of UAVs involved in the risk and use the UAV set as the risk identification. A RISK digest may be used to uniquely identify a collision risk.); in response to determining the detected vehicle is within the first threshold envelope of any vehicle of the vehicle state information or in response to determining the detected vehicle is within the first threshold envelope of the flight path for any vehicle of the vehicle state information, transmitting an intruder message as the message to vehicles endangered by the detected vehicle, to determine the detected vehicle to be the intruder vehicle (Li: [0124] For example, to avoid a potential collision risk between UAVs X and Y, the UTM/USS may request X to detour its path after 5 minutes; [0180] An edge-DAA may obtain more local situational context for an airspace than an individual UAV may. The context information may include, but is not limited to, one or more of following: a static terrain map with much more details due the capacity and ability to accumulate long term, precise details of static information; a dynamic map including intruders; [0216] The USS coordinator may perform one or more of the following actions. When an update of a UAS operation (e.g., a mission route modification) is received from a USS, the USS coordinator may check if there is any conflict caused by the update. If there is a conflict, the USS coordinator may alert the USS that the update has failed and may drop the update without forwarding to the UAV. If there is no conflict, the USS coordinator may alert USSs operating in the same airspace about the update. When a local airspace condition update (e.g., a weather condition or a detected intruder) is received from a UAV or a ground sensor, the USS coordinator may check if the update causes any conflict in the covered airspace. If there is a conflict, the USS coordinator may alert USSs operating in the airspace.); and in response to determining the detected vehicle is not within the first threshold envelope of any vehicle of the vehicle state information and in response to determining the detected vehicle is not within the first threshold envelope of the flight path for any vehicle of the vehicle state information (Li: [0124] For example, to avoid a potential collision risk between UAVs X and Y, the UTM/USS may request X to detour its path after 5 minutes; [0216] The USS coordinator may perform one or more of the following actions. When an update of a UAS operation (e.g., a mission route modification) is received from a USS, the USS coordinator may check if there is any conflict caused by the update. If there is a conflict, the USS coordinator may alert the USS that the update has failed and may drop the update without forwarding to the UAV. If there is no conflict, the USS coordinator may alert USSs operating in the same airspace about the update. When a local airspace condition update (e.g., a weather condition or a detected intruder) is received from a UAV or a ground sensor, the USS coordinator may check if the update causes any conflict in the covered airspace. If there is a conflict, the USS coordinator may alert USSs operating in the airspace.), transmitting a possible intruder message as the message to a set of vehicles near the detected vehicle (Li: [0124] For example, to avoid a potential collision risk between UAVs X and Y, the UTM/USS may request X to detour its path after 5 minutes; [0180] An edge-DAA may obtain more local situational context for an airspace than an individual UAV may. The context information may include, but is not limited to, one or more of following: a static terrain map with much more details due the capacity and ability to accumulate long term, precise details of static information; a dynamic map including intruders; [0216] The USS coordinator may perform one or more of the following actions. When an update of a UAS operation (e.g., a mission route modification) is received from a USS, the USS coordinator may check if there is any conflict caused by the update. If there is a conflict, the USS coordinator may alert the USS that the update has failed and may drop the update without forwarding to the UAV. If there is no conflict, the USS coordinator may alert USSs operating in the same airspace about the update. When a local airspace condition update (e.g., a weather condition or a detected intruder) is received from a UAV or a ground sensor, the USS coordinator may check if the update causes any conflict in the covered airspace. If there is a conflict, the USS coordinator may alert USSs operating in the airspace.).
In this case, "potential risk" is interpreted as "possible intruder".

REGARDING CLAIM 7, Li in view of Hawley and Trundle remain as applied above to claim 5, and further, Li teaches, comparing the vehicle information to the vehicle state information (Li: [0145] As shown in Table 3, an RA-IE may contain a destination UAV's ID and a collision risk information element (RISK-IE), which refers to a given risk.); determining whether the detected vehicle is within a second threshold envelope of any vehicle of the vehicle state information and/or of a flight path of any vehicle of the vehicle state information, and/or within the second threshold envelope of a flight path of the detected vehicle (Li: [0150] Due to the high density of UAS operations, there may be a collision risk involving more than a pair of UAVs. For example, UAV-1 may predict a collision risk-1 with UAV-2 and a collision risk-2 with UAV-3. The risk-1 and risk-2 may be close and may need to be resolved jointly by all three UAVs. In the example of FIG. 16, UAV-1 may behave as the coordinator because it involves both risks; and the negotiation may involve all three parties. [0151] The UAV set in the RISK-IE may have more than two UAVs. The UAV set for a RISK-IE may be incomplete based on only one UAV's prediction. For example, UAV-1 may predict a risk with UAV-2, but UAV-2 may predict UAV-3 is also involved in the risk to the UAV-1. The UAV set from the UAV-1's RISK-IE may only have UAV-1 and UAV-2, but the UAV set from UAV-2 may have UAV-1, UAV-2 and UAV-3.); in response to determining the detected vehicle is within the second threshold envelope of any vehicle of the vehicle state information and/or of a flight path of any vehicle of the vehicle state information or in response to determining the detected vehicle is not within the second threshold envelope of the flight path of the detected vehicle (Li: [0150] Due to the high density of UAS operations, there may be a collision risk involving more than a pair of UAVs. For example, UAV-1 may predict a collision risk-1 with UAV-2 and a collision risk-2 with UAV-3. The risk-1 and risk-2 may be close and may need to be resolved jointly by all three UAVs. In the example of FIG. 16, UAV-1 may behave as the coordinator because it involves both risks; and the negotiation may involve all three parties. [0151] The UAV set in the RISK-IE may have more than two UAVs. The UAV set for a RISK-IE may be incomplete based on only one UAV's prediction. For example, UAV-1 may predict a risk with UAV-2, but UAV-2 may predict UAV-3 is also involved in the risk to the UAV-1. The UAV set from the UAV-1's RISK-IE may only have UAV-1 and UAV-2, but the UAV set from UAV-2 may have UAV-1, UAV-2 and UAV-3.), transmitting an alert message as the message to the detected vehicle (Li: [0124] For example, to avoid a potential collision risk between UAVs X and Y, the UTM/USS may request X to detour its path after 5 minutes; [0180] An edge-DAA may obtain more local situational context for an airspace than an individual UAV may. The context information may include, but is not limited to, one or more of following: a static terrain map with much more details due the capacity and ability to accumulate long term, precise details of static information; a dynamic map including intruders; [0216] The USS coordinator may perform one or more of the following actions. When an update of a UAS operation (e.g., a mission route modification) is received from a USS, the USS coordinator may check if there is any conflict caused by the update. If there is a conflict, the USS coordinator may alert the USS that the update has failed and may drop the update without forwarding to the UAV. If there is no conflict, the USS coordinator may alert USSs operating in the same airspace about the update. When a local airspace condition update (e.g., a weather condition or a detected intruder) is received from a UAV or a ground sensor, the USS coordinator may check if the update causes any conflict in the covered airspace. If there is a conflict, the USS coordinator may alert USSs operating in the airspace.); and in response to determining the detected vehicle is within the second threshold envelope of the flight path of the detected vehicle or in response to determining the detected vehicle is not within the second threshold envelope of any vehicle of the vehicle state information and/or of a flight path of any vehicle of the vehicle state information (Li: [0150] Due to the high density of UAS operations, there may be a collision risk involving more than a pair of UAVs. For example, UAV-1 may predict a collision risk-1 with UAV-2 and a collision risk-2 with UAV-3. The risk-1 and risk-2 may be close and may need to be resolved jointly by all three UAVs. In the example of FIG. 16, UAV-1 may behave as the coordinator because it involves both risks; and the negotiation may involve all three parties. [0151] The UAV set in the RISK-IE may have more than two UAVs. The UAV set for a RISK-IE may be incomplete based on only one UAV's prediction. For example, UAV-1 may predict a risk with UAV-2, but UAV-2 may predict UAV-3 is also involved in the risk to the UAV-1. The UAV set from the UAV-1's RISK-IE may only have UAV-1 and UAV-2, but the UAV set from UAV-2 may have UAV-1, UAV-2 and UAV-3.), transmitting a confirmation message as the message to the detected vehicle, to confirm the state of the detected vehicle (Li: [0124] For example, to avoid a potential collision risk between UAVs X and Y, the UTM/USS may request X to detour its path after 5 minutes; [0180] An edge-DAA may obtain more local situational context for an airspace than an individual UAV may. The context information may include, but is not limited to, one or more of following: a static terrain map with much more details due the capacity and ability to accumulate long term, precise details of static information; a dynamic map including intruders; [0216] The USS coordinator may perform one or more of the following actions. When an update of a UAS operation (e.g., a mission route modification) is received from a USS, the USS coordinator may check if there is any conflict caused by the update. If there is a conflict, the USS coordinator may alert the USS that the update has failed and may drop the update without forwarding to the UAV. If there is no conflict, the USS coordinator may alert USSs operating in the same airspace about the update. When a local airspace condition update (e.g., a weather condition or a detected intruder) is received from a UAV or a ground sensor, the USS coordinator may check if the update causes any conflict in the covered airspace. If there is a conflict, the USS coordinator may alert USSs operating in the airspace.).

REGARDING CLAIM 12, Li in view of Hawley remain as applied above to claim 11, and further, Li teaches, extracting a vehicle identification number (ID) for the detected vehicle from the detection message (Li: [0224] Priority may be based on a unique identifier. For example, a UAV may be prioritized by vehicle identification number (VIN). A VIN may be unique (e.g., a VIN may be assigned to a specific UAV by the manufacturer). UAV priority in a conflict on RAs may be based on a VIN, considering one or more of the following factors: the type and class of the UAV (e.g., which may be encoded in the VIN); the remaining sub-string in the VIN; and a randomized value. [0225] A priority value may be implemented and may be expressed as PR1=[F(type/class), Hash(ID sub-string+time)]. The function F( ) may map a type/class to a value of priority. A mapping may be dynamically assigned and may be based on, for example, mission types. An ID-based priority may be independent of the status of the real-time UAS operation and the collision risks. An ID-based priority may depend on dynamic rules. For example, type-1 may have a higher priority than type-2 in one instance, and in another instance, type-2 may have a higher priority than type-1.); determining whether the detected vehicle is a known vehicle based on the vehicle ID (Li: [FIG. 2] see "USER CREDENTIALS" and "VEHICLE REGISTRATION"; (also see ¶'s[0224-0225] Priority may be based on a unique identifier….)); in response to determining the vehicle is a known vehicle, performing a known vehicle process (Li: [0224] Priority may be based on a unique identifier. For example, a UAV may be prioritized by vehicle identification number (VIN). A VIN may be unique (e.g., a VIN may be assigned to a specific UAV by the manufacturer). UAV priority in a conflict on RAs may be based on a VIN, considering one or more of the following factors: the type and class of the UAV (e.g., which may be encoded in the VIN); the remaining sub-string in the VIN; and a randomized value. [0225] A priority value may be implemented and may be expressed as PR1=[F(type/class), Hash(ID sub-string+time)]. The function F( ) may map a type/class to a value of priority. A mapping may be dynamically assigned and may be based on, for example, mission types. An ID-based priority may be independent of the status of the real-time UAS operation and the collision risks. An ID-based priority may depend on dynamic rules. For example, type-1 may have a higher priority than type-2 in one instance, and in another instance, type-2 may have a higher priority than type-1.).
Li does not explicitly recite the terminology "determining whether the detected vehicle is a known vehicle based on the vehicle ID". However, Li does disclose a database containing user credentials and vehicle registration (see fig. 2) and assigning priority based upon information obtained via UAV VIN (see at least para. [0224-0225]). Thus, implicitly teaching or suggesting "determining whether the detected vehicle is a known vehicle based on the vehicle ID".

However, in the same field of endeavor, Trundle teaches, “The drone detector 128 may generate a signature for the unidentified drone device 170. The drone detector 128 may search a database of authorized drones in order to determine if the generated signature is included in the database of authorized drone signatures. In this instance, the drone detector 128 may determine that the unidentified drone device 170 is an unauthorized drone, based at least in part, on a determination of whether the generated signature that is associated with the unidentified drone device is (or is not) included in a database of authorized drone device signatures” (Trundle: [0034]), for the benefit of identifying unmanned aerial vehicles (UAVs) such as drone devices that pose public safety and privacy concerns to users when the drone devices are used to collect unauthorized aerial surveillance without consent.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a methods of a mobile edge computing (mec) deployment for unmanned aerial system traffic management (utm) system applications disclosed by a modified Li to identifying unknown aircraft taught by Trundle. One of ordinary skill in the art would have been motivated to make this modification in order to identify unmanned aerial vehicles (UAVs) such as drone devices that pose public safety and privacy concerns to users when the drone devices are used to collect unauthorized aerial surveillance without consent.

REGARDING CLAIM 13, as best understood, Li in view of Hawley and Trundle remain as applied above to claim 12, and further, Li teaches, comparing the vehicle information to the vehicle state information (Li: [0145] As shown in Table 3, an RA-IE may contain a destination UAV's ID and a collision risk information element (RISK-IE), which refers to a given risk.); determining whether the detected vehicle is within a first threshold envelope of any vehicle of the vehicle state information, and/or within the first threshold envelope of a flight path for any vehicle of the vehicle state information (Li: [0146] As shown in Table 4, a collision risk may be identified by the time and position of the CPA (i.e., the 4D coordinate of a collision risk). If the 4D coordinate of the CPA for two risks estimated by two UAVs are within a given distance, for example, less than the protected volume (PV), they may be considered as the same risk. The RISK-IE may also include the pair of UAVs involved in the risk and use the UAV set as the risk identification. A RISK digest may be used to uniquely identify a collision risk.); in response to determining the detected vehicle is within the first threshold envelope of any vehicle of the vehicle state information or in response to determining the detected vehicle is within the first threshold envelope of the flight path for any vehicle of the vehicle state information, transmitting an intruder message as the message to vehicles endangered by the detected vehicle, to determine the detected vehicle to be the intruder vehicle (Li: [0124] For example, to avoid a potential collision risk between UAVs X and Y, the UTM/USS may request X to detour its path after 5 minutes; [0180] An edge-DAA may obtain more local situational context for an airspace than an individual UAV may. The context information may include, but is not limited to, one or more of following: a static terrain map with much more details due the capacity and ability to accumulate long term, precise details of static information; a dynamic map including intruders; [0216] The USS coordinator may perform one or more of the following actions. When an update of a UAS operation (e.g., a mission route modification) is received from a USS, the USS coordinator may check if there is any conflict caused by the update. If there is a conflict, the USS coordinator may alert the USS that the update has failed and may drop the update without forwarding to the UAV. If there is no conflict, the USS coordinator may alert USSs operating in the same airspace about the update. When a local airspace condition update (e.g., a weather condition or a detected intruder) is received from a UAV or a ground sensor, the USS coordinator may check if the update causes any conflict in the covered airspace. If there is a conflict, the USS coordinator may alert USSs operating in the airspace.); and in response to determining the detected vehicle is not within the first threshold envelope of any vehicle of the vehicle state information and in response to determining the detected vehicle is not within the first threshold envelope of the flight path for any vehicle of the vehicle state information (Li: [0124] For example, to avoid a potential collision risk between UAVs X and Y, the UTM/USS may request X to detour its path after 5 minutes; [0216] The USS coordinator may perform one or more of the following actions. When an update of a UAS operation (e.g., a mission route modification) is received from a USS, the USS coordinator may check if there is any conflict caused by the update. If there is a conflict, the USS coordinator may alert the USS that the update has failed and may drop the update without forwarding to the UAV. If there is no conflict, the USS coordinator may alert USSs operating in the same airspace about the update. When a local airspace condition update (e.g., a weather condition or a detected intruder) is received from a UAV or a ground sensor, the USS coordinator may check if the update causes any conflict in the covered airspace. If there is a conflict, the USS coordinator may alert USSs operating in the airspace.), transmitting a possible intruder message as the message to a set of vehicles near the detected vehicle (Li: [0124] For example, to avoid a potential collision risk between UAVs X and Y, the UTM/USS may request X to detour its path after 5 minutes; [0180] An edge-DAA may obtain more local situational context for an airspace than an individual UAV may. The context information may include, but is not limited to, one or more of following: a static terrain map with much more details due the capacity and ability to accumulate long term, precise details of static information; a dynamic map including intruders; [0216] The USS coordinator may perform one or more of the following actions. When an update of a UAS operation (e.g., a mission route modification) is received from a USS, the USS coordinator may check if there is any conflict caused by the update. If there is a conflict, the USS coordinator may alert the USS that the update has failed and may drop the update without forwarding to the UAV. If there is no conflict, the USS coordinator may alert USSs operating in the same airspace about the update. When a local airspace condition update (e.g., a weather condition or a detected intruder) is received from a UAV or a ground sensor, the USS coordinator may check if the update causes any conflict in the covered airspace. If there is a conflict, the USS coordinator may alert USSs operating in the airspace.).
In this case, "potential risk" is interpreted as "possible intruder".

REGARDING CLAIM 14, Li in view of Hawley and Trundle remain as applied above to claim 12, and further, Li teaches, comparing the vehicle information to the vehicle state information (Li: [0145] As shown in Table 3, an RA-IE may contain a destination UAV's ID and a collision risk information element (RISK-IE), which refers to a given risk.); determining whether the detected vehicle is within a second threshold envelope of any vehicle of the vehicle state information and/or of a flight path of any vehicle of the vehicle state information, and/or within the second threshold envelope of a flight path of the detected vehicle (Li: [0150] Due to the high density of UAS operations, there may be a collision risk involving more than a pair of UAVs. For example, UAV-1 may predict a collision risk-1 with UAV-2 and a collision risk-2 with UAV-3. The risk-1 and risk-2 may be close and may need to be resolved jointly by all three UAVs. In the example of FIG. 16, UAV-1 may behave as the coordinator because it involves both risks; and the negotiation may involve all three parties. [0151] The UAV set in the RISK-IE may have more than two UAVs. The UAV set for a RISK-IE may be incomplete based on only one UAV's prediction. For example, UAV-1 may predict a risk with UAV-2, but UAV-2 may predict UAV-3 is also involved in the risk to the UAV-1. The UAV set from the UAV-1's RISK-IE may only have UAV-1 and UAV-2, but the UAV set from UAV-2 may have UAV-1, UAV-2 and UAV-3.); in response to determining the detected vehicle is within the second threshold envelope of any vehicle of the vehicle state information and/or of a flight path of any vehicle of the vehicle state information or in response to determining the detected vehicle is not within the second threshold envelope of the flight path of the detected vehicle (Li: [0150] Due to the high density of UAS operations, there may be a collision risk involving more than a pair of UAVs. For example, UAV-1 may predict a collision risk-1 with UAV-2 and a collision risk-2 with UAV-3. The risk-1 and risk-2 may be close and may need to be resolved jointly by all three UAVs. In the example of FIG. 16, UAV-1 may behave as the coordinator because it involves both risks; and the negotiation may involve all three parties. [0151] The UAV set in the RISK-IE may have more than two UAVs. The UAV set for a RISK-IE may be incomplete based on only one UAV's prediction. For example, UAV-1 may predict a risk with UAV-2, but UAV-2 may predict UAV-3 is also involved in the risk to the UAV-1. The UAV set from the UAV-1's RISK-IE may only have UAV-1 and UAV-2, but the UAV set from UAV-2 may have UAV-1, UAV-2 and UAV-3.), transmitting an alert message as the message to the detected vehicle (Li: [0124] For example, to avoid a potential collision risk between UAVs X and Y, the UTM/USS may request X to detour its path after 5 minutes; [0180] An edge-DAA may obtain more local situational context for an airspace than an individual UAV may. The context information may include, but is not limited to, one or more of following: a static terrain map with much more details due the capacity and ability to accumulate long term, precise details of static information; a dynamic map including intruders; [0216] The USS coordinator may perform one or more of the following actions. When an update of a UAS operation (e.g., a mission route modification) is received from a USS, the USS coordinator may check if there is any conflict caused by the update. If there is a conflict, the USS coordinator may alert the USS that the update has failed and may drop the update without forwarding to the UAV. If there is no conflict, the USS coordinator may alert USSs operating in the same airspace about the update. When a local airspace condition update (e.g., a weather condition or a detected intruder) is received from a UAV or a ground sensor, the USS coordinator may check if the update causes any conflict in the covered airspace. If there is a conflict, the USS coordinator may alert USSs operating in the airspace.); and in response to determining the detected vehicle is within the second threshold envelope of the flight path of the detected vehicle or in response to determining the detected vehicle is not within the second threshold envelope of (Li: [0150] Due to the high density of UAS operations, there may be a collision risk involving more than a pair of UAVs. For example, UAV-1 may predict a collision risk-1 with UAV-2 and a collision risk-2 with UAV-3. The risk-1 and risk-2 may be close and may need to be resolved jointly by all three UAVs. In the example of FIG. 16, UAV-1 may behave as the coordinator because it involves both risks; and the negotiation may involve all three parties. [0151] The UAV set in the RISK-IE may have more than two UAVs. The UAV set for a RISK-IE may be incomplete based on only one UAV's prediction. For example, UAV-1 may predict a risk with UAV-2, but UAV-2 may predict UAV-3 is also involved in the risk to the UAV-1. The UAV set from the UAV-1's RISK-IE may only have UAV-1 and UAV-2, but the UAV set from UAV-2 may have UAV-1, UAV-2 and UAV-3.), transmitting a confirmation message as the message to the detected vehicle, to confirm the state of the detected vehicle (Li: [0124] For example, to avoid a potential collision risk between UAVs X and Y, the UTM/USS may request X to detour its path after 5 minutes; [0180] An edge-DAA may obtain more local situational context for an airspace than an individual UAV may. The context information may include, but is not limited to, one or more of following: a static terrain map with much more details due the capacity and ability to accumulate long term, precise details of static information; a dynamic map including intruders; [0216] The USS coordinator may perform one or more of the following actions. When an update of a UAS operation (e.g., a mission route modification) is received from a USS, the USS coordinator may check if there is any conflict caused by the update. If there is a conflict, the USS coordinator may alert the USS that the update has failed and may drop the update without forwarding to the UAV. If there is no conflict, the USS coordinator may alert USSs operating in the same airspace about the update. When a local airspace condition update (e.g., a weather condition or a detected intruder) is received from a UAV or a ground sensor, the USS coordinator may check if the update causes any conflict in the covered airspace. If there is a conflict, the USS coordinator may alert USSs operating in the airspace.).

REGARDING CLAIM 19, Li in view of Hawley remain as applied above to claim 18, and further, Li teaches, extracting a vehicle identification number (ID) for the detected vehicle from the detection message (Li: [0224] Priority may be based on a unique identifier. For example, a UAV may be prioritized by vehicle identification number (VIN). A VIN may be unique (e.g., a VIN may be assigned to a specific UAV by the manufacturer). UAV priority in a conflict on RAs may be based on a VIN, considering one or more of the following factors: the type and class of the UAV (e.g., which may be encoded in the VIN); the remaining sub-string in the VIN; and a randomized value. [0225] A priority value may be implemented and may be expressed as PR1=[F(type/class), Hash(ID sub-string+time)]. The function F( ) may map a type/class to a value of priority. A mapping may be dynamically assigned and may be based on, for example, mission types. An ID-based priority may be independent of the status of the real-time UAS operation and the collision risks. An ID-based priority may depend on dynamic rules. For example, type-1 may have a higher priority than type-2 in one instance, and in another instance, type-2 may have a higher priority than type-1.); determining whether the detected vehicle is a known vehicle based on the vehicle ID (Li: [FIG. 2] see "USER CREDENTIALS" and "VEHICLE REGISTRATION"; (also see ¶'s[0224-0225] Priority may be based on a unique identifier….)); in response to determining the vehicle is a known vehicle, performing a known vehicle process (Li: [0224] Priority may be based on a unique identifier. For example, a UAV may be prioritized by vehicle identification number (VIN). A VIN may be unique (e.g., a VIN may be assigned to a specific UAV by the manufacturer). UAV priority in a conflict on RAs may be based on a VIN, considering one or more of the following factors: the type and class of the UAV (e.g., which may be encoded in the VIN); the remaining sub-string in the VIN; and a randomized value. [0225] A priority value may be implemented and may be expressed as PR1=[F(type/class), Hash(ID sub-string+time)]. The function F( ) may map a type/class to a value of priority. A mapping may be dynamically assigned and may be based on, for example, mission types. An ID-based priority may be independent of the status of the real-time UAS operation and the collision risks. An ID-based priority may depend on dynamic rules. For example, type-1 may have a higher priority than type-2 in one instance, and in another instance, type-2 may have a higher priority than type-1.).
Li does not explicitly recite the terminology "determining whether the detected vehicle is a known vehicle based on the vehicle ID". However, Li does disclose a database containing user credentials and vehicle registration (see fig. 2) and assigning priority based upon information obtained via UAV VIN (see at least para. [0224-0225]). Thus, implicitly teaching or suggesting "determining whether the detected vehicle is a known vehicle based on the vehicle ID".
Li in view of Hawley does not explicitly disclose, in response to determining the vehicle is not a known vehicle, performing an unknown vehicle process.
(Trundle: [0034]), for the benefit of identifying unmanned aerial vehicles (UAVs) such as drone devices that pose public safety and privacy concerns to users when the drone devices are used to collect unauthorized aerial surveillance without consent.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a methods of a mobile edge computing (mec) deployment for unmanned aerial system traffic management (utm) system applications disclosed by a modified Li to identifying unknown aircraft taught by Trundle. One of ordinary skill in the art would have been motivated to make this modification in order to identify unmanned aerial vehicles (UAVs) such as drone devices that pose public safety and privacy concerns to users when the drone devices are used to collect unauthorized aerial surveillance without consent.

REGARDING CLAIM 20, as best understood, Li in view of Hawley and Trundle remain as applied above to claim 19, and further, Li teaches, comparing the vehicle information to the vehicle state information (Li: [0145] As shown in Table 3, an RA-IE may contain a destination UAV's ID and a collision risk information element (RISK-IE), which refers to a given risk.); determining whether the detected vehicle is within a first threshold envelope of any vehicle of the vehicle state information, and/or within the first threshold envelope of a flight path for any vehicle of the vehicle state information (Li: [0146] As shown in Table 4, a collision risk may be identified by the time and position of the CPA (i.e., the 4D coordinate of a collision risk). If the 4D coordinate of the CPA for two risks estimated by two UAVs are within a given distance, for example, less than the protected volume (PV), they may be considered as the same risk. The RISK-IE may also include the pair of UAVs involved in the risk and use the UAV set as the risk identification. A RISK digest may be used to uniquely identify a collision risk.); in response to determining the detected vehicle is within the first threshold envelope of any vehicle of the vehicle state information or in response to determining the detected vehicle is within the first threshold envelope of the flight path for any vehicle of the vehicle state information, transmitting an intruder message as the message to vehicles endangered by the detected vehicle, to determine the detected vehicle to be the intruder vehicle (Li: [0124] For example, to avoid a potential collision risk between UAVs X and Y, the UTM/USS may request X to detour its path after 5 minutes; [0180] An edge-DAA may obtain more local situational context for an airspace than an individual UAV may. The context information may include, but is not limited to, one or more of following: a static terrain map with much more details due the capacity and ability to accumulate long term, precise details of static information; a dynamic map including intruders; [0216] The USS coordinator may perform one or more of the following actions. When an update of a UAS operation (e.g., a mission route modification) is received from a USS, the USS coordinator may check if there is any conflict caused by the update. If there is a conflict, the USS coordinator may alert the USS that the update has failed and may drop the update without forwarding to the UAV. If there is no conflict, the USS coordinator may alert USSs operating in the same airspace about the update. When a local airspace condition update (e.g., a weather condition or a detected intruder) is received from a UAV or a ground sensor, the USS coordinator may check if the update causes any conflict in the covered airspace. If there is a conflict, the USS coordinator may alert USSs operating in the airspace.); and in response to determining the detected vehicle is not within the first threshold envelope of any vehicle of the vehicle state information and in response to determining the detected vehicle is not within the first threshold envelope of the flight path for any vehicle of the vehicle state information (Li: [0124] For example, to avoid a potential collision risk between UAVs X and Y, the UTM/USS may request X to detour its path after 5 minutes; [0216] The USS coordinator may perform one or more of the following actions. When an update of a UAS operation (e.g., a mission route modification) is received from a USS, the USS coordinator may check if there is any conflict caused by the update. If there is a conflict, the USS coordinator may alert the USS that the update has failed and may drop the update without forwarding to the UAV. If there is no conflict, the USS coordinator may alert USSs operating in the same airspace about the update. When a local airspace condition update (e.g., a weather condition or a detected intruder) is received from a UAV or a ground sensor, the USS coordinator may check if the update causes any conflict in the covered airspace. If there is a conflict, the USS coordinator may alert USSs operating in the airspace.), transmitting a possible intruder message as the message to a set of vehicles near the detected vehicle (Li: [0124] For example, to avoid a potential collision risk between UAVs X and Y, the UTM/USS may request X to detour its path after 5 minutes; [0180] An edge-DAA may obtain more local situational context for an airspace than an individual UAV may. The context information may include, but is not limited to, one or more of following: a static terrain map with much more details due the capacity and ability to accumulate long term, precise details of static information; a dynamic map including intruders; [0216] The USS coordinator may perform one or more of the following actions. When an update of a UAS operation (e.g., a mission route modification) is received from a USS, the USS coordinator may check if there is any conflict caused by the update. If there is a conflict, the USS coordinator may alert the USS that the update has failed and may drop the update without forwarding to the UAV. If there is no conflict, the USS coordinator may alert USSs operating in the same airspace about the update. When a local airspace condition update (e.g., a weather condition or a detected intruder) is received from a UAV or a ground sensor, the USS coordinator may check if the update causes any conflict in the covered airspace. If there is a conflict, the USS coordinator may alert USSs operating in the airspace.); comparing the vehicle information to the vehicle state information (Li: [0145] As shown in Table 3, an RA-IE may contain a estimation UAV's ID and a collision risk information element (RISK-IE), which refers to a given risk.); determining whether the detected vehicle is within a second threshold envelope of any vehicle of the vehicle state information and/or of a flight path of any vehicle of the vehicle state information, and/or within the second threshold envelope of a flight path of the detected vehicle (Li: [0150] Due to the high density of UAS operations, there may be a collision risk involving more than a pair of UAVs. For example, UAV-1 may predict a collision risk-1 with UAV-2 and a collision risk-2 with UAV-3. The risk-1 and risk-2 may be close and may need to be resolved jointly by all three UAVs. In the example of FIG. 16, UAV-1 may behave as the coordinator because it involves both risks; and the negotiation may involve all three parties. [0151] The UAV set in the RISK-IE may have more than two UAVs. The UAV set for a RISK-IE may be incomplete based on only one UAV's prediction. For example, UAV-1 may predict a risk with UAV-2, but UAV-2 may predict UAV-3 is also involved in the risk to the UAV-1. The UAV set from the UAV-1's RISK-IE may only have UAV-1 and UAV-2, but the UAV set from UAV-2 may have UAV-1, UAV-2 and UAV-3.); in response to determining the detected vehicle is within the second threshold envelope of any vehicle of the vehicle state information and/or of a flight path of any vehicle of the vehicle state information or in response to determining the detected vehicle is not within the second threshold envelope of the flight path of the detected vehicle (Li: [0150] Due to the high density of UAS operations, there may be a collision risk involving more than a pair of UAVs. For example, UAV-1 may predict a collision risk-1 with UAV-2 and a collision risk-2 with UAV-3. The risk-1 and risk-2 may be close and may need to be resolved jointly by all three UAVs. In the example of FIG. 16, UAV-1 may behave as the coordinator because it involves both risks; and the negotiation may involve all three parties. [0151] The UAV set in the RISK-IE may have more than two UAVs. The UAV set for a RISK-IE may be incomplete based on only one UAV's prediction. For example, UAV-1 may predict a risk with UAV-2, but UAV-2 may predict UAV-3 is also involved in the risk to the UAV-1. The UAV set from the UAV-1's RISK-IE may only have UAV-1 and UAV-2, but the UAV set from UAV-2 may have UAV-1, UAV-2 and UAV-3.), transmitting an alert message as the message to the detected vehicle (Li: [0124] For example, to avoid a potential collision risk between UAVs X and Y, the UTM/USS may request X to detour its path after 5 minutes; [0180] An edge-DAA may obtain more local situational context for an airspace than an individual UAV may. The context information may include, but is not limited to, one or more of following: a static terrain map with much more details due the capacity and ability to accumulate long term, precise details of static information; a dynamic map including intruders; [0216] The USS coordinator may perform one or more of the following actions. When an update of a UAS operation (e.g., a mission route modification) is received from a USS, the USS coordinator may check if there is any conflict caused by the update. If there is a conflict, the USS coordinator may alert the USS that the update has failed and may drop the update without forwarding to the UAV. If there is no conflict, the USS coordinator may alert USSs operating in the same airspace about the update. When a local airspace condition update (e.g., a weather condition or a detected intruder) is received from a UAV or a ground sensor, the USS coordinator may check if the update causes any conflict in the covered airspace. If there is a conflict, the USS coordinator may alert USSs operating in the airspace.); and in response to determining the detected vehicle is within the second threshold envelope of the flight path of the detected vehicle or in response to determining the detected vehicle is not within the second threshold envelope of any vehicle of the vehicle state information and/or of a flight path of any vehicle of the vehicle state information (Li: [0150] Due to the high density of UAS operations, there may be a collision risk involving more than a pair of UAVs. For example, UAV-1 may predict a collision risk-1 with UAV-2 and a collision risk-2 with UAV-3. The risk-1 and risk-2 may be close and may need to be resolved jointly by all three UAVs. In the example of FIG. 16, UAV-1 may behave as the coordinator because it involves both risks; and the negotiation may involve all three parties. [0151] The UAV set in the RISK-IE may have more than two UAVs. The UAV set for a RISK-IE may be incomplete based on only one UAV's prediction. For example, UAV-1 may predict a risk with UAV-2, but UAV-2 may predict UAV-3 is also involved in the risk to the UAV-1. The UAV set from the UAV-1's RISK-IE may only have UAV-1 and UAV-2, but the UAV set from UAV-2 may have UAV-1, UAV-2 and UAV-3.), transmitting a confirmation message as the message to the detected vehicle, to confirm the state of the detected vehicle (Li: [0124] For example, to avoid a potential collision risk between UAVs X and Y, the UTM/USS may request X to detour its path after 5 minutes; [0180] An edge-DAA may obtain more local situational context for an airspace than an individual UAV may. The context information may include, but is not limited to, one or more of following: a static terrain map with much more details due the capacity and ability to accumulate long term, precise details of static information; a dynamic map including intruders; [0216] The USS coordinator may perform one or more of the following actions. When an update of a UAS operation (e.g., a mission route modification) is received from a USS, the USS coordinator may check if there is any conflict caused by the update. If there is a conflict, the USS coordinator may alert the USS that the update has failed and may drop the update without forwarding to the UAV. If there is no conflict, the USS coordinator may alert USSs operating in the same airspace about the update. When a local airspace condition update (e.g., a weather condition or a detected intruder) is received from a UAV or a ground sensor, the USS coordinator may check if the update causes any conflict in the covered airspace. If there is a conflict, the USS coordinator may alert USSs operating in the airspace.).
In this case, "potential risk" is interpreted as "possible intruder".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TANTARDINI (US 20190019418 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           
/ANGELA Y ORTIZ/             Supervisory Patent Examiner, Art Unit 3663